Case 2:85-cv-04544-DMG-AGR Document 837 Filed 07/01/20 Page 1 of 3 Page ID #:38493



 1   JOSEPH H. HUNT
 2   Assistant Attorney General
     WILLIAM C. PEACHEY
 3   Director, District Court Section
 4   Office of Immigration Litigation
     WILLIAM C. SILVIS
 5   Assistant Director, District Court Section
 6   Office of Immigration Litigation
     SARAH B. FABIAN
 7   Senior Litigation Counsel, District Court Section
 8
     Office of Immigration Litigation
           P.O. Box 868, Ben Franklin Station
 9         Washington, D.C. 20044
10
           Tel: (202) 532-4824
           Fax: (202) 305-7000
11         Email: sarah.b.fabian@usdoj.gov
12
     Attorneys for Defendants
13

14
                       UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
     JENNY LISETTE FLORES; et al.,           ) Case No. CV 85-4544
16                                           )
17           Plaintiffs,                     ) NOTICE FILING JUVENILE
                                             ) COORDINATOR REPORTS
18                v.                         )
19                                           )
     WILLIAM P. BARR, Attorney               )
20   General of the United States; et al.,   )
21                                           )
             Defendants.                     )
22                                           )
23
                                             )

24

25

26
Case 2:85-cv-04544-DMG-AGR Document 837 Filed 07/01/20 Page 2 of 3 Page ID #:38494



 1         Attached hereto for the Court’s consideration, please find the annual Juvenile
 2
     Coordinator reports from Ms. Deane Dougherty, the Juvenile Coordinator for U.S.
 3

 4   Immigration and Customs Enforcement (Attachment A), Mr. Henry A. Moak, Jr.,

 5   the Juvenile Coordinator for U.S. Customs and Border Protection (Attachment B),
 6
     and Ms. Aurora Miranda-Maese, the Juvenile Coordinator for the U.S. Department
 7

 8
     of Health and Human Services, Office of Refugee Resettlement (Attachment C).

 9   DATED:      July 1, 2020              Respectfully submitted,
10
                                           JOSEPH H. HUNT
11
                                           Assistant Attorney General
12
                                           WILLIAM C. PEACHEY
13
                                           Director, District Court Section
14                                         Office of Immigration Litigation
15
                                           WILLIAM C. SILVIS
16                                         Assistant Director, District Court Section
                                           Office of Immigration Litigation
17

18                                         /s/ Sarah B. Fabian
                                           SARAH B. FABIAN
19
                                           Senior Litigation Counsel
20                                         Office of Immigration Litigation
                                           District Court Section
21
                                           P.O. Box 868, Ben Franklin Station
22                                         Washington, D.C. 20044
                                           Tel: (202) 532-4824
23                                         Fax: (202) 305-7000
24                                         Email: sarah.b.fabian@usdoj.gov
25                                         Attorneys for Defendants
26

                                              1
Case 2:85-cv-04544-DMG-AGR Document 837 Filed 07/01/20 Page 3 of 3 Page ID #:38495



 1                               CERTIFICATE OF SERVICE
 2

 3
           I hereby certify that on July 1, 2020, I served the foregoing pleading and

 4   attachments on all counsel of record by means of the District Clerk’s CM/ECF
 5
     electronic filing system.
 6

 7

 8                                                /s/ Sarah B. Fabian
 9                                                SARAH B. FABIAN
                                                  U.S. Department of Justice
10                                                District Court Section
11                                                Office of Immigration Litigation

12                                                Attorney for Defendants
13

14

15

16

17

18

19

20

21

22

23

24

25

26
